Citation Nr: 0008295	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right heminephrectomy 
with normal renal function, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1986 to 
December 1987.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which might be considered exceptional or unusual.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).



FINDING OF FACT

Right heminephrectomy is manifested by no more than a small 
right kidney, normal total renal function and no voiding 
dysfunction.


CONCLUSION OF LAW

Right heminephrectomy is no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.115b, Diagnostic Code 7501 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for painless hematuria was granted in a 
June 1988 rating decision, and a noncompensable evaluation 
was assigned.  The evaluation was increased to 10 percent in 
an August 1991 rating decision.  A temporary total rating for 
convalescence following a right heminephrectomy was granted 
from October 30, 1995 and a 10 percent evaluation was 
continued for right heminephrectomy from January 1996.  The 
appeal stems from a March 1996 rating decision that confirmed 
and continued the 10 percent evaluation.

In May 1998, the Board assigned a separate 10 percent 
evaluation for the surgical scar from the October 1995 
heminephrectomy and remanded the issue of entitlement to an 
increased rating for right heminephrectomy for VA 
examination.  The RO was instructed to address the issue of 
service connection for hydronephrosis.  Service connection 
for hydronephrosis was denied in an August 1999 rating 
decision.  This issue is not on appeal.

The claim for increase is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This finding is based on the 
appellant's contentions that the residuals of her right 
heminephrectomy are more disabling that currently evaluated.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of her claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from identified treatment 
sources at the VA Medical Center.  The examination report 
obtained at the direction of the March 1998 Remand is in 
compliance with the Board's directions.  Stegall v. West, 11 
Vet. App. 268 (1998).  Furthermore, there is no indication 
from the appellant or her representative that there is 
outstanding evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has contended that she experiences right flank 
pain, muscle spasm and paresthesia in the area of her 
nephrectomy scar, and that a higher evaluation is warranted.

On October 31, 1995, the appellant underwent a right upper 
partial nephrectomy to treat chronic hematuria resulting from 
a right kidney arteriovenous malformation.  The November 1995 
discharge summary indicated that postoperatively her urine 
cleared and she had an essentially noncomplicated 
postoperative course.  She reported, later that month, right-
sided flank pain that increased with deep inspiration. 

An April 1996 note indicated that an intravenous pyelogram 
found the right lower pole functioning well and there was no 
filling defect.  Red blood cells were noted in her 
urinalysis.

The appellant reported in May 1996 that it took her 10-15 
minutes to void and that she also starts and stops the stream 
without control over it.  There were no signs or symptoms of 
urinary tract infection.  She reported pain and numbness 
since her right heminephrectomy and that she still has blood 
in her urine on microscopic examination.  The examiner 
indicated that the most likely cause of the urinating 
difficulty was a mass felt on rectal examination and noted on 
ultrasound. 

A VA examination was conducted in June 1996.  There was a 
positive punch test.  Neither kidney was palpable.  The 
bladder was not tender or enlarged.  Calculi or stones were 
not present.  The pain was reported to be constant, and at 
times worse.  She used Percocet as an analgesic.  No catheter 
was needed.  There was no infection at that time, or in the 
past. 

During assessment in the pain clinic in March 1997, the 
appellant reported constant right flank pain with muscle 
spasm, numbness and tingling since the heminephrectomy. 

In April 1997, VA Medical Center records reported a complaint 
that she was having difficulty in starting to urinate.  Her 
abdomen was soft and nontender on examination.  In May 1997, 
she reported difficulty voiding. 

June 1997 VA Medical Center records indicated that she was 
asymptomatic and in for review of test results.  A computed 
tomography scan of her pelvis showed a well distended, 
partially opacified bladder showing no gross evidence of 
abnormality.  Later in June, the appellant reported right-
sided flank pain, urgency and hesitancy for two months.  
Urinalysis was said to be negative and without blood.  Her 
abdomen was soft, nontender, nondistended and there was no 
costovertebral angle tenderness.  Tenderness was noted over 
the right flank with deep palpation.  The assessment 
indicated a possible urinary tract infection, uterine 
abnormality and chronic pain.

A VA examination was conducted in September 1998.  The 
appellant complained of right flank pain, muscle spasm and 
paresthesia in the area of the nephrectomy scar.  She 
reported no gross hematuria since the heminephrectomy.  She 
had occasional intermittent dysuria, urgency and frequency.  
Physical examination was essentially unremarkable including 
no pain by hand percussion in both flanks.  Blood pressure 
was 118/78 and there was no peripheral edema.  A renal 
ultrasound showed a small right kidney (heminephrectomy) 
without stones or hydronephrosis.  A 24-hour urine collection 
was normal.  Urinalysis was normal except for the presence of 
red blood cells.  Total kidney function (creatinine 
clearance) was normal.  Her pain might be related to the 
heminephrectomy surgical scar.  There was no renal 
dysfunction other than a possible recurrent urinary tract 
infection without impact at present on her kidney function.  
There was no voiding dysfunction attributable to the 
heminephrectomy.

The appellant's heminephrectomy has been rated by analogy to 
an abscess of the kidney, which directs evaluation as a 
urinary tract infection.  The criteria for rating urinary 
tract infections directs rating as renal dysfunction with 
poor renal function.  With recurrent symptomatic infection 
requiring drainage, frequent hospitalization (greater than 
two times per year), and/or requiring continuous intensive 
management, a 30 percent evaluation is assigned.  With long-
term drug therapy, 1-2 hospitalizations per year, and/or 
requiring intermittent intensive management, a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.115b; Diagnostic Code 
7501 (1999).

The Board has also considered whether the appellant's 
heminephrectomy is more properly evaluated under the 
Diagnostic Codes that direct evaluation for renal or voiding 
dysfunction.  Voiding dysfunctions are rated as the 
particular condition that is disabling, such as urine 
leakage, frequency, or obstructed voiding.  Absent competent 
medical evidence of renal dysfunction attributable to the 
heminephrectomy, and in light of the 1998 VA examiner's 
finding that there was no voiding dysfunction attributable to 
the heminephrectomy, evaluation under other Diagnostic Codes 
is not warranted.

The preponderance of the evidence is against a higher 
evaluation.  There is no evidence of symptomatic infections 
that required drainage or more than two hospitalizations a 
year.  Evidence of continuous, intensive management for 
urinary tract infections or other symptomatology that has 
been associated by competent medical evidence to the right 
heminephrectomy has not been presented.  The appellant's 
right flank pain has been attributed to the surgical 
incision, for which the Board directed a separate 10 percent 
evaluation in May 1998. 

The Board has considered the appellant's complaints of 
various voiding difficulties including urgency and hesitancy.  
However, no competent medical examiner has linked these 
complaints to the right heminephrectomy.  The complaints do 
not warrant a higher evaluation or evaluation under voiding 
dysfunction.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that her condition is worse or to describe 
her voiding difficulties.  However, the appellant, a lay 
person, is not competent to attribute her various symptoms to 
the right heminephrectomy.  Rather, when specifically 
addressed, it was determined in 1998 that there was no 
voiding dysfunction or renal dysfunction due to the service 
connected disability.  The evidence provided by the medical 
examiners that the symptomatology is not attributable to the 
heminephrectomy is more probative evidence.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

An increased rating for right heminephrectomy is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

